 In the Matter of LEHIGH PORTLAND CEMENT CO., & MODERN VALVE ANDBAG Co.andLIME&GYPSUM WORKERS,LOCAL No. 167,AFFILIATEDWITH THE A. F.OFL.Case No. B-3362.-Decided January 1. ,194.Jurisdiction:cement manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord recognil ion to either of two competing unions untilone or the other is certified by the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all production, maintenance, andlaboratory employees of the Company at its plant, excluding supervisory,clerical, and temporary miscellaneous employees,heldto constitute an appro-priate unit, notwithstanding the desire of one union to include the employeesof another Company who work at the plant, where the two Companies appearto be wholly separate enterprises.Messrs. John YoungandM. A. Johnson,of Fordwick, Va., for theCement Company.Mr. Floyd N. Burke,of Staunton, Va., for Local 167.Messrs.W. B. Timberlake, Jr.,of Staunton, Va., andW. R. Hender-son,of Craigsville, Va., for the Association.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn September 18, 1941, Lime & Gypsum Workers, Local Union No.167, affiliated with the A. F. of L., herein called Local 167, filed withthe Regional Director for the Fifth Region (Baltimore, Maryland) apetition, and on November 28, 1941, an amended petition, alleging thata question affecting commerce had arisen concerning the representationof employees of Lehigh Portland Cement Co., & Modern Valve andBag Company, herein respectively called the Cement Company andthe Bag Company, at the Fordwick, Virginia, plant of the CementCompany, and requesting an investigation and certification of repre-38 N. L. R. B., No. 43.167 168DECISIONSOF NATIONAL LABORRELATIONS BOARDsentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 26, 1941(amended on December 2, 1941). the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On November 29, 19411 the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Cement Company, theBag Company, Local 167, and Lehigh Portland Protective Associa-tion, herein called the Association, a labor organization claiming torepresent employees directly affected by the investigation.On Decem-ber 5, 1941, pursuant to notice, a hearing was held at Staunton, Vir-ginia, before Charles F. McErlean, the Trial Examiner duly designatedby the Chief Trial Examiner. The Cement Company, Local 167, andthe Association were represented at. and participated in, the hearing 1Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course- of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed. The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE COMPANIESLehigh Portland Cement Co., a Pennsylvania corporation, operates15 plants in 11 States.This proceeding is confined to the Company'sFordwick, Virginia, plant where the Company manufactures regularcement, high early strength cement, modified cement, and mortar ce-ment.In the manufacture of such products, limestone, shale, coal,and some other raw materials are used.From outside the State ofVirginia the Company receives monthly about 5,000 tons of coal and4,000 pounds of explosives.The Company also secures a large pro-portion of the lubricants used by it from outside Virginia.About90,000 barrels of cement are produced monthly and about 50 percentthereof is shipped out of Virginia.Modern Valve and Bag Co., a Pennsylvania corporation, bags andships the cement produced by the Cement Company at the FordwickI The Bag Company had received notice, but did not appear at the hearing.At the open-ing of the hearing the Trial Examiner communicated with the Bag Company and ascer-tained that it would not appear. LEHIGH PORTLAND CEMENT CO.169plant.Neither Company owns stock in, or exercises control over, theother or over the employees of the other.II.THE ORGANIZATIONS INVOLVEDLime & Gypsum Workers, Local No. 167, affiliated with the A. F.of L., and Lehigh Portland Protective Association are labororganiza-tions admitting to membership employees of the Cement Company.III.THE QUESTION CONCERNING REPRESENTATIONIt is stipulated by and between the parties that both Local 167 andtheAssociation have made demands on the Cement Company, inwriting, to be recognized as the bargaining agency for the employeesat the Fordwick plant, and that the Cement Company has refusedto recognize either of the named organizations until one of them iscertified as the proper bargaining agency by the Board.A check of applications cards made by the Trial Examiner andintroduced into evidence at the hearing indicates that Local 167 andthe Association each represents a substantial number of the CementCompany's employees in the unit hereinafter found appropriate.2We find that a question has arisen concerning the representation ofemployees of the Cement Company.'IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the CementCompany described in Section I above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.2The Trial Examiner certified as to the following :The pay roll for the period from November 1 to 15, 1941,contains 217 names of personswithin the unit contended for by Local No. 167.Local 167 has submitted 104 cards datedbetween August and October 1941 and 41 undated cards. All the cards appear to beargenuine original signatures and 110 of them bear names on the pay roll of the CementCompany for the period November 1 to 15The Protective Association submits 92 applications;88 of the names appear to begenuine original signatures,and 4 persons appear to have signed by a mark. Eighty-fourof the names appear among the group of 217 on the pay roll of the Cement Company forthe period November 1 to 15.3Although the petition names the Bag Company as an employer of employees involvedherein,and although,as hereinafter appears, Local 167 contends that employees of theBag Company should be included in the bargaining unit, there is no showing that either .labor organization represents or has sought recognition for any employees of the BagCompany as suchAccordingly and in view of the significant fact that the Bag Companyisa wholly separate enterprise,we shall dismiss the petition in so far as it relates toemployees of the Bag Company. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe parties agree that all maintenance,production,and laboratoryemployees of the Cement Company at the Fordwick plant, excludingsupervisory,clerical,and temporary miscellaneous employees,shouldbe included in the bargaining unit.Local 167 contends that employeesof the Bag Company who work at the Fordwick plant of the CementCompany should also be included,whereas the Association opposestheir inclusion.Inasmuch as the Cement Company and the Bag Com-pany appearto be whollyseparate enterprises and the employees of theBag Company are under its exclusive control and supervision,we shallexclude them from the unit.We find, therefore,that all maintenance,production,and laboratoryemployees of the Cement Company, at the Fordwick plant, but exclud-ing all supervisory,clerical,and temporary miscellaneous employeesconstitute a unit appropriate for the purposes of collective bargaining.We further find that such unit will insure the employees the full benefitof their right to collective bargaining,and otherwise effectuate thepolicies ofthe Act.All.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employees ofthe Cement Company which has arisen can best be resolved by an elec-tion by secret ballot.We shall direct that the employees in theappropriate unit who were employed during the pay-roll period im-Inediately preceding the date of the Direction herein, subject to thelimitations and additions set forth in the Direction,shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A questionaffecting commerce has arisen concerning the repre-sentation of employees of the Lehigh Portland Cement Co., Fordwick,Virginia,within the meaning of Section 9(c) and Section 2 (6) and(7) of the NationalLaborRelations Act.2.All maintenance,production,and laboratory employees of theCement Company, at the Fordwick plant, excluding all supervisory,clerical, and temporary miscellaneous employees constitute a unitappropriate for the purposes of collective bargaining within the mean -ing of Section 9(b) of the National Labor Relations Act.3.No question has arisen concerning the representation of employeesof Modern Valve and Bag Co. LEHIGH PORTLAND CEMENT CO.DIRECTION OF ELECTION171By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lehigh Portland Cement Co., Fordwick, Virginia, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days after the date of this Direction under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongallmaintenance, production, and laboratory employees of the CementCompany employed at its Fordwick plant during the pay-roll periodimmediately preceding the date of the Direction of Election, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding all super-visory, clerical, and temporary miscellaneous employees, and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be, represented by Lime & Gypsum Workers, Local 167,affiliated with the A. F. of L., or by Lehigh Protective Association forthe purposes of collective bargaining, or by neither.ORDERIT ISHEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives filed by Lime & Gypsum Workers; Local 167,in so far as it relates to employees of Modern Valve and Bag Co., be,and the same is, hereby dismissed.